   Case: 4:21-cv-00314-HEA Doc. #: 9 Filed: 08/16/21 Page: 1 of 1 PageID #: 75


                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

CARLISS ELWOOD MALPASS, JR.,                    )
                                                )
            Plaintiff,                          )
                                                )
       v.                                       )          No. 4:20-CV-1368-HEA
                                                )
N. GLORE, et al.,                               )
                                                )
            Defendants.                         )

                   ORDER TO MOVE FOR CLERK’S ENTRY OF DEFAULT

        This matter is before the Court upon review of the file. On July 16, 2021, defendant

Nathan Glore was served with process. He had twenty-one days therefrom to file an answer to

the Amended Complaint. See Fed. R. Civ. P. 12(a)(1)(A)(i). To date, however, he has neither

answered the Amended Complaint nor otherwise appeared in this matter.

        Therefore,

        IT IS HEREBY ORDERED that plaintiff shall, within thirty (30) days of the date of

this Order, file a motion for the Clerk’s entry of defendant Nathan Glore’s default, pursuant to

Rule 55(a) of the Federal Rules of Civil Procedure.

        IT IS FURTHER ORDERED that the Clerk shall mail a copy of this Order, along with

plaintiff’s Amended Complaint (ECF No. 7) and this Court’s June 3, 2021 order (ECF No. 10) to

defendant Nathan Glore at the address specified on the Process Receipt and Return (ECF No.

19).

        Plaintiff’s failure to comply with this Order may result in the dismissal of defendant

Nathan Glore from this action, without prejudice and without further notice.

        Dated this 16th day of August , 2021.



                                                  HENRY EDWARD AUTREY
                                                UNITED STATES DISTRICT JUDGE
